DETAILED ACTION
Allowable Subject Matter
Claims 21, 23-30, 32-35 and 37-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, none of the prior arts of record, alone or in combination, disclose the claim as amended to recite:
“dynamically adjusting operations of the autonomous system includes utilizing the plurality of containers to adjust compression of data for communications over the network based at least in part on prioritization of the resources of the autonomous system.”
Claims 23-29 and 42-43 are allowed for depending from claim 21.
Claim 30 is allowed similar to claim 21, for reciting similar subject matter as claim 21.
Claims 32-34 are allowed for depending from claim 30.
Claim 35 is allowed similar to claim 21, for reciting similar subject matter as claim 21.
Claims 37-41 are allowed for depending from claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616